Citation Nr: 1517658	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbar disc disease, post-fusion L4-S1.

2.  Entitlement to service connection for degenerative disc disease C5-C6 and C6-C7 with localized spinal stenosis and radiculopathy, to include as secondary to lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1981 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with regard to the Veteran's claims.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Increased Rating for Lumbar Disc Disease

The Veteran's most recent VA examination of the Veteran's lumbar spine disability was performed in November 2011.  That examination showed forward flexion of the lumbar spine to 60 degrees, with painful motion at 45 degrees.  The examination report indicated that there was no radicular pain and no radiculopathy.   The examination noted that the Veteran's back pain was intermittent.  

Evidence submitted since the last VA examination indicates that the Veteran's disability may have worsened.  In an August 2013 statement, the Veteran reported that her low back pain is "constant" and that she has numbness in both legs.  In light of the Veteran's statements about her symptoms and the fact that the most recent VA examination was conducted more than four years ago, the Veteran should be afforded a new VA examination to assess the severity of her lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, as the Veteran's has described numbness in the legs, the examination should provide complete findings regarding any radiculopathy that is associated with the Veteran's lumbar spine disability. 

Service Connection for Degenerative Disc Disease C5-C6 and C6-C7

Service treatment records show that neck stiffness on an emergency room treatment record.  The report is not dated, but as the Veteran was 27 years old at the time of treatment, the treatment was in approximately 1989.  

Another October 1989 entry in the service treatment records shows that the Veteran was admitted to the hospital with pyelonephritis and aseptic meningitis.  Upon physical examination, decreased range of motion of the neck was noted.  

The Veteran had a VA examination of the cervical spine in November 2011.  The examiner diagnosed status post anterior cervical spine fusion from C5 through C7 and mild degenerative changes of the cervical spine at C4/5 and C7/T1.  The examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the Veteran's cervical spine condition is due to injuries in an automobile accident in 2008 and is not related to her lower back complaints.

The medical opinion obtained in November 2011 is not adequate to decide the claim for service connection for a cervical spine disability.  The opinion did not address aggravation and also did not address the service records which noted neck pain and a finding of reduced range of motion of the neck.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (a medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

Given the foregoing, the Veteran should be afforded a new VA examination for her cervical spine disability.  The examiner should provide etiology opinions regarding both direct and secondary service connection.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the lumbar and cervical spine.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

2.  The examiner should conduct range of motion testing of the thoracolumbar spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether the Veteran has functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable.

The examiner should state whether there are incapacitating episodes associated with the Veteran's lumbar spine disability and should describe the duration of any such episodes in weeks per year.

3.  The examiner should identify any neurological impairment associated with the Veteran's lumbar spine disability.  In addition to the objective findings, the examiner should consider the Veteran's reports of numbness of the legs.  If neurological impairment is identified, the examiner should:

a) Specifically identify any affected nerve and should indicate whether there is incomplete or complete paralysis of the nerve;

b) If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate or severe.

4.  The examiner should diagnose any current disability of the cervical spine.  The examiner should address the following questions:

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed cervical spine disorder had onset during service, manifested to a compensable degree within one year of separation from service or is otherwise causally related to service, including the complaints of neck pain and decreased range of motion that were noted during service?

In rendering this opinion, the examiner should consider and discuss the service treatment records which show a complaint of neck pain in 1989 and a finding of reduced range of motion of the neck in October 1989.

b)  The examiner should provide an opinion as to whether a current cervical spine disability is at least as likely as not proximately due to service-connected lumbar disc disease.

c)  The examiner should provide an opinion as to whether a current cervical spine disability is aggravated (permanently worsened) by the Veteran's service-connected lumbar spine disability.    

In rendering the opinions, the examiner should consider the Veteran's statements, in which she has noted that her spine condition has progressed over the years due to her spinal surgeries.

The examiner should provide a detailed rationale for the opinion.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




